DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-4, 12, 13, 25-27, 29, 51 and 52 are pending in the instant invention.  According to the Amendments to the Claims, filed July 14, 2020, claims 1-4, 12, 13, 25-27, 29 and 51 were amended and claims 5-11, 14-24, 28, 30-50 and 53-169 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2019/014272, filed January 18, 2019, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 62/676,425, filed May 25, 2018; b) 62/669,317, filed May 9, 2018; and c) 62/619,055, filed January 18, 2018.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming first Office action and prosecution on the merits includes (1) claims 1-4, 12, 13 and 25-27, drawn to substituted pyrazolo[3,4-d]pyrimidines of the Formula I,  shown to the right, and/or a pharmaceutical composition thereof; and (2) claims 29, 51 and 52, drawn to a method for treating cancer in a patient… comprising administering… a substituted pyrazolo[3,4-d]pyrimidine of the Formula I, shown to the right above, respectively.

	Thus, a first Office action and prosecution on the merits of claims 1-4, 12, 13, 25-27, 29, 51 and 52 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation: 
	A compound of Formula I:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

I
or a pharmaceutically acceptable salt thereof,
wherein:
	R1 is a 5-membered heteroaryl ring;
	wherein the 5-membered heteroaryl ring has 2 or 3 ring heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur; and
	wherein the 5-membered heteroaryl ring is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halogen, C1-C6 alkyl, C1-C6 alkyl-F, C1-C6 alkyl-OH, C1-C6 alkyl-OC1-C6 alkyl, C2-C6 alkenyl, C(O)C1-C6 alkyl, C(O)NR’R”, P(O)(C1-C6 alkyl)2, Cyc1, hetCyc1, Ar1, and hetAr1;

	R2 is H, C1-C6 alkyl, C1-C6 alkyl-F, C1-C6 alkyl-CN, C1-C6 alkyl-OH, C1-C6 alkyl-(3- to 6-membered cycloalkyl), or 3- to 6-membered cycloalkyl;
	R’ is H;
	R” is H, C1-C6 alkyl, or Cyc2;


	Cyc1 is a 3- to 6-membered cycloalkyl ring;
	wherein the 3- to 6-membered cycloalkyl ring is saturated or partially unsaturated; and
	wherein the 3- to 6-membered cycloalkyl ring is optionally substituted with 1 or more substituents independently selected from the group consisting of C1-C6 alkyl, OH, and =O;

	Cyc2 is a 3- to 6-membered cycloalkyl ring;
	wherein the 3- to 6-membered cycloalkyl ring is saturated or partially unsaturated; and
	wherein the 3- to 6-membered cycloalkyl ring is optionally substituted with 1 or more OH substituents;

	hetCyc1 is a 4- to 6-membered heterocyclic ring;
	wherein the 4- to 6-membered heterocyclic ring is saturated or partially unsaturated;
	wherein the 4- to 6-membered heterocyclic ring has 1 or 2 ring heteroatoms independently selected from the group consisting of nitrogen and oxygen; and
	wherein the 4- to 6-membered heterocyclic ring is optionally substituted with 1 or more substituents independently selected from the group consisting of C1-C6 alkyl, OH, and =O;

	Ar1 is phenyl;
	wherein the phenyl is optionally substituted with 1 or more substituents independently selected from the group consisting of halogen, C1-C6 alkyl, C1-C6 alkyl-F, and OH; and

	hetAr1 is a 5- or 6-membered heteroaryl ring;
	wherein the 5- or 6-membered heteroaryl ring has 1, 2, or 3 ring nitrogen heteroatoms; and
	wherein the 5- or 6-membered heteroaryl ring is optionally substituted with 1 or more substituents independently selected from the group consisting of halogen, benzyl, C1-C6 alkyl, C1-C6 alkyl-F, and OH;

	with the proviso that if R1 is isoxazolyl, then R1 is substituted with 2 independently selected substituents.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation: 
	The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein:

	R1 is isoxazolyl;
	wherein the isoxazolyl is substituted with 2 independently selected substituents.

	Appropriate correction is required.


	Claim 3 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation: 
	The compound according to claim 2, or a pharmaceutically acceptable salt thereof, wherein:

	R1 is isoxazolyl;
	wherein the isoxazolyl is substituted with 2 substituents independently selected from the group consisting of halogen, C1-C6 alkyl-OH, Cyc1, hetCyc1, Ar1, and hetAr1.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation: 
	The compound according to claim 3, or a pharmaceutically acceptable salt thereof, wherein:

	R1 is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;
	Ra is cyclopropyl; and

	Rb is halogen, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, , , , 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, or 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
.

	Appropriate correction is required.

	Claim 12 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation: 
The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein R1 is:


    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
, 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
, or 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
.

	Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation: 
The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein:

R1 is 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
;
Rc is H, C1-C6 alkyl, C1-C6 alkyl-F, C2-C6 alkenyl, Cyc1, or Ar1;
Rd is C1-C6 alkyl, Cyc1, or hetCyc1; and
Re is H or C1-C6 alkyl.

	Appropriate correction is required.

	Claim 25 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation: 
The compound according to claim 13, or a pharmaceutically acceptable salt thereof, wherein R2 is C1-C6 alkyl.

	Appropriate correction is required.

	Claim 27 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation: 
	A pharmaceutical composition comprising a pharmaceutically acceptable diluent or carrier in admixture with a compound according to claim 1, or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 29 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation: 
	A method for treating cancer in a patient in need thereof, wherein the method comprises administering to the patient an effective amount of a compound according to claim 1, or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 51 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation(s): 
51.	The method according to claim 29, wherein the cancer is selected from the group consisting of breast cancer, cervical cancer, colorectal cancer, differentiated thyroid cancer, ganglioneuromatosis of the gastrocenteric mucosa, lung cancer, medullary thyroid cancer, multiple endocrine neoplasia type 2A, multiple endocrine neoplasia type 2B, papillary renal cell carcinoma, papillary thyroid cancer, parathyroid hyperplasia, pheochromocytoma, and recurrent thyroid cancer.

170.	The method according to claim 51, wherein the differentiated thyroid cancer is refractory differentiated thyroid cancer.

	Appropriate correction is required.

	Claim 52 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation(s): 
52.	The method according to claim 51, wherein the cancer is medullary thyroid cancer.

171.	The method according to claim 51, wherein the lung cancer is RET fusion lung cancer.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claim 26 is rejected under 35 U.S.C. § 112(b) as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
	The inventor or joint inventor should note that claim 26 recites the limitation, The compound or pharmaceutically acceptable salt thereof according to claim 1, selected from Examples 1-35, which does not comply with 35 U.S.C. § 112(b).
	Moreover, the inventor or joint inventor should further note that [T]he specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as his invention.  Claims in utility inventions that define the invention entirely by reference to the specification and/or drawings, so-called omnibus or formal claims, while perhaps once accepted in American patent practice, are properly rejected under 35 U.S.C. § 112(b) as failing to particularly point out and distinctly claim the invention.  {See Ex parte Fressola, 27 USPQ2d 1608; MPEP § 2173.05(r); and MPEP § 706.03(d)}.
	The examiner suggests incorporating the structures of Examples 1-35 into the claim, to overcome this rejection.

	Claim 51 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 51 recites the broad limitation, differentiated thyroid cancer, and the claim also recites refractory differentiated thyroid cancer, which is the narrower statement of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1, 25, 29, 51 and 52 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Klein, et al. in Organic & Biomolecular Chemistry, 7(17), 2009, 3421-3429.

    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
	The instant invention recites a substituted pyrazolo[3,4-d]pyrimidine of the Formula I, shown to the left, where R1 = -a 5-membered heteroaryl having 2 or 3 ring heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, wherein the 5-membered heteroaryl is optionally substituted with 1, 2, or 3 independently selected and optionally substituted Ar1 substituents; and R2 = -C1-C6 alkyl, as a RET kinase inhibitor.

    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
	Klein, et al. [Organic & Biomolecular Chemistry, 7(17), 2009], as provided in the file and cited on the IDS, teaches a substituted pyrazolo[3,4-d]pyrimidine of the Formula I, shown to the right, where R1 = -1,2,3-triazol-4-yl, substituted, at N1, with Ar1, wherein Ar1 = -Ph; and R2 = -CH(CH3)2, as a protein kinase inhibitor [p. 3423, Scheme 3, compound 6c].
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Next, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Then, the inventor or joint inventor should further note that, although not explicitly discussed herein, this reference contains additional species that may anticipate the instantly recited substituted pyrazolo[3,4-d]pyrimidines of the Formula I.  Consequently, any amendments to the claims and/or arguments formulated to overcome rejections rendered under 35 U.S.C. § 102 should address this reference as a whole and should not be limited to the species discussed or disclosed explicitly herein.
	Moreover, the inventor or joint inventor should further note that in the event the determination of the status of the invention as subject to AIA  35 U.S.C. § 102 (or as subject to pre-AIA  35 U.S.C. § 102) is incorrect, any correction of the statutory basis for the instant rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624